Case 3:19-cv-17272-MAS-TJB Document 178 Filed 09/10/21 Page 1 of 2 PageID: 2143


                                                                                            1300 Mount Kemble Avenue
                                                                                            P.O. Box 2075
                                                                                            Morristown, NJ 07962-2075
                                                                                            T: 973.993.8100 | F: 973.425.0161
                                                                                            MDMC-LAW.COM



 THOMAS R. CURTIN
 Direct Dial: (973) 401-7117
 tcurtin@mdmc-law.com




                                                                   September 10, 2021

 VIA ECF

 Hon. Tonianne J. Bongiovanni, U.S.M.J.
 Clarkson S. Fisher Federal Building
  and U.S. Courthouse
 402 E. State Street
 Trenton, New Jersey 08608

            Re:       UMG Recordings, Inc. et al. v. RCN Telecom Services, LLC et al.
                      Civil Action No. 19-17272 (MAS) (TJB)

 Dear Judge Bongiovanni:

        We represent Plaintiffs and Counterclaim-Defendant Recording Industry Association of
 America, Inc. (“RIAA”) in this action. We submit this letter on behalf of all parties to request a
 45-day extension of: (1) the deadline for the submission of written discovery disputes (from
 September 13, 2021 to October 28, 2021), and (2) the deadline for the close of fact discovery
 (from December 13, 2021 to January 27, 2022).

         The Court previously extended these deadlines in its June 27, 2021 Order. See ECF No.
 163. Since that time, the parties have worked diligently to address the document discovery
 issues they previously identified to the Court, including issues related to privilege logs,
 supplementing written discovery responses, and completing productions of responsive
 documents and data. Additionally, new counsel for Counterclaim-Defendant Rightscorp, Inc.
 recently entered their appearances in this case. See ECF No. 170. However, a number of issues
 remain to be resolved. The parties are actively meeting and conferring regarding these issues,
 and having additional time to complete that process will likely narrow the scope of issues that
 require resolution by the Court. Thus, good cause exists for the requested extensions.

         Further, the requested extensions will not affect any other dates in this action. No
 depositions have been scheduled to date, and there are no deadlines set by the Court beyond the
 close of fact discovery.



 McElroy, Deutsch, Mulvaney & Carpenter, LLP
 COLORADO     · CONNECTICUT    · DELAWARE      · FLORIDA   · MASSACHUSETTS   · NEW JERSEY   · NEW YORK   · PENNSYLVANIA   · RHODE ISLAND
Case 3:19-cv-17272-MAS-TJB Document 178 Filed 09/10/21 Page 2 of 2 PageID: 2144




 Hon. Tonianne J. Bongiovanni, U.S.M.J.
 Septembe 10, 2021
 Page 2


        Accordingly, the parties respectfully request that the Court grant the requested extensions
 described above. We have included a proposed “So Ordered” line at the end of this letter in the
 hope that this proposal is acceptable to the Court.

                                                       Respectfully submitted,

                                           MCELROY, DEUTSCH, MULVANEY & CARPENTER, LLP

                                                        s/ Thomas R. Curtin

                                                        THOMAS R. CURTIN

 cc: All counsel (via ECF and e-mail)



           SO ORDERED this _____ day of September, 2021.




                                                       ______________________________________
                                                       HON. TONIANNE J. BONGIOVANNI
                                                       United States Magistrate Judge




 McElroy, Deutsch, Mulvaney & Carpenter, LLP
 4503122_1
